Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
El Tribunal, mediante la sentencia mayoritaria que emite, correctamente resuelve que el tribunal de instancia erró al negarse a transmitirle a los señores del Jurado una instrucción respecto a la “ ‘portación incidental de un arma como eximente de responsabilidad’ ” (Sentencia, pág. 335); ello, llana y sencillamente, por razón de que la prueba pre-sentada justificaba —no importa lo débil que pudiera ser la misma— que se impartieran tales instrucciones a los seño-res del Jurado. Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989). Estamos conforme con dicha determinación.
Ahora bien, el Tribunal absuelve al apelante Silva Viñas. Ahí lo erróneo de la decisión hoy emitida. El no *340transmitir una instrucción, que en derecho procedía, a los señores del Jurado es un “error de derecho” que, aun cuando justifica la revocación de la sentencia, no impide la celebración de un nuevo juicio. Véanse: Pueblo v. Martínez Torres, 126 D.P.R. 561 (1990); Pueblo v. González Colón, 110 D.P.R. 812 (1981); Pueblo v. Reyes Acevedo, 100 D.P.R. 703 (1972); Pueblo v. Tufiño Cruz, 96 D.P.R. 225 (1968); Pueblo v. Rivera Márquez, 96 D.P.R. 758 (1968); Pueblo v. Pérez Martínez, 84 D.P.R. 181 (1961).
En consecuencia, lo procedente en derecho en el pre-sente caso lo es no sólo la revocación de la sentencia ape-lada, sino la devolución del caso al tribunal de instancia para la celebración de un nuevo juicio. Es por ello que, a pesar de que concurrimos con la revocación decretada, disentimos de la acción del Tribunal de absolver, en esta etapa apelativa, al apelante Silva Viñas.